Exhibit 10.2

UK Tax Advantaged

XX/XX/20XX

CDK GLOBAL, INC. 2014 OMNIBUS AWARD PLAN

UK TAX ADVANTAGED SUB-PLAN

FORM OF STOCK OPTION GRANT AGREEMENT

CDK GLOBAL, INC. (the “Company”), pursuant to the 2014 Omnibus Award Plan – UK
Tax Advantaged Sub-Plan (the “Plan”), hereby irrevocably grants to FirstName
LastName (the “Participant”), on XXXX XX, 20XX the right and option to purchase
XXXX shares of the Common Stock, par value $0.01 per share, of the Company
subject to the restrictions, terms and conditions herein.

WHEREAS, the Compensation Committee of the Board of Directors of the Companyhas
determined that it would be in the best interests of the Company and its
stockholders to grant the award of options provided for herein to the
Participant, on the terms and conditions described in this Stock Option Grant
Agreement (this “Agreement”).

NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:

 

1

The option herein granted shall become exercisable in whole or in part as
follows:

 

(a)

Exercisable as to 25% of the shares (rounded down to the nearest whole share) on
the first anniversary of the grant date;

 

(b)

Exercisable as to an additional 25% of the shares (rounded down to the nearest
whole share) on the second anniversary of the grant date;

 

(c)

Exercisable as to an additional 25% of the shares (rounded down to the nearest
whole share) on the third anniversary of the grant date;

 

(d)

Exercisable in its entirety on and after the fourth anniversary of the grant
date; and

 

(e)

Exercisable in its entirety (i) upon the death of the Participant, (ii) in the
event of the Participant ceasing to be an employee of the Company or any of its
subsidiaries by reason of injury, Disability, redundancy or retirement of the
Participant, (iii) in the event of the Participant ceasing to be an employee of
the Company or any of its subsidiaries by reason of a qualifying sale of the
employing company or business as provided by the Rules of the Plan, or (iv) in
the event that the Committee, acting fairly and reasonably, determines within 60
days of the Participant ceasing to be an employee of the Company or any of its
subsidiaries, that he may exercise his option. In the event of the death of a
Participant, the Option shall remain



--------------------------------------------------------------------------------

 

exercisable by the Participant’s personal representatives for a period of twelve
months following the death and shall then lapse. On any other event giving rise
to a right of early exercise under this paragraph, the option must be exercised
within six months of giving or being given notice of termination of employment
for a relevant reason and shall then lapse.

 

(f)

Other than as provided in clause (e) of this Section 1 above, no option herein
granted shall become exercisable following termination of the Participant’s
employment from the Company or any of its subsidiaries. Where the Participant’s
employment is terminated other than as provided in clause (e)(i) to (iii) of
this Section 1 above, no option shall become exercisable following termination
of the Participant’s employment from the Company or any of its subsidiaries
unless and until the Committee determines that the option shall become
exercisable as provided in clause (iv) of this Section 1 above.

 

2

The unexercised portion of the option herein granted shall automatically and
without notice terminate and become null and void at the time of the earliest of
the following to occur:

 

(a)

the expiration of ten years from the date on which the option was granted;

 

(b)

the expiration of 60 days from the date of termination of the Participant’s
employment from the Company (including in connection with the sale of the
subsidiary, division or business unit that employs such Participant) or any of
its subsidiaries; provided, however, that

 

(i)

if the Participant’s employment from the Company or any of its subsidiaries
terminates by reason of injury, Disability, redundancy or retirement of the
Participant, or in the event of a qualifying sale of the employing company or
business, or in the event that the Committee otherwise determines that his
option shall become exercisable, as provided in sub-paragraph 1(e) above, the
provisions of sub-paragraph (c) below shall apply,

 

(ii)

if the Participant shall die during employment by the Company or any of its
subsidiaries or during the 60-day period following the date of termination of
such employment, the provisions of sub-paragraph (d) below shall apply,

 

(c)

if Section 2(b)(i) applies, the expiration of 6 months after termination of the
Participant’s employment from the Company or any of its subsidiaries;

 

(d)

if Section 2(b)(ii) applies, the expiration of 12 months after the death of the
Participant.

For the purpose of this Section 2 termination of the Participant’s employment
shall be deemed to occur on the date that the Participant gives or is given
notice of termination of his employment such that he will no longer be an
employee of any Group Company, provided that there are no arrangements for him
to commence a new employment with any other Group Company. If employment
terminates in other circumstances without notice, the Participant shall cease to
be an employee of a Group Company on the date of termination.



--------------------------------------------------------------------------------

3

The full price for each of the shares purchased pursuant to the option herein
granted shall be $XX.XX.

 

4

Full payment for shares purchased by the Participant shall be made at the time
of the exercise of the option in whole or in part. No shares shall be issued
until full payment therefore has been made, and the Participant shall have none
of the rights of a shareholder with respect to any shares subject to this option
until such shares shall have been issued.

 

5

No option granted hereunder may be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.

 

6

In the event of a variation in the share capital of the Company (as defined in
Section 12 of the Plan) the Company’s may adjust the option in a manner
consistent with Section 12 of the Plan.

 

7

The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan, and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan.

 

8

Any right of the Company contained in this Agreement may be waived in writing by
the Committee. No waiver of any right hereunder by any party shall operate as a
waiver of any other right, or as a waiver of the same right with respect to any
subsequent occasion for its exercise, or as a waiver of any right to damages. No
waiver by any party of any breach of this Agreement shall be held to constitute
a waiver of any other breach or a waiver of the continuation of the same breach.

 

9

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
and each other provision of this Agreement shall be severable and enforceable to
the extent permitted by law.

 

10

Nothing contained in this Agreement shall be construed as giving the Participant
any right to be retained, in any position, as an employee or director of the
Company or its Affiliates or shall interfere with or restrict in any way the
right of the Company or its Affiliates, which are hereby expressly reserved, to
remove, terminate or discharge the Participant with or without cause at any time
for any reason whatsoever. Although over the course of employment terms and
conditions of employment may change, the at-will term of employment will not
change.

 

11

The terms of this Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns, the Participant and the beneficiaries,
executors, administrators, heirs and successors of the Participant.



--------------------------------------------------------------------------------

12

This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto. No change, modification or waiver of any provision of this Agreement
shall be valid unless the same be in writing and signed by the parties hereto,
except for any changes permitted without consent of the Participant under the
Plan.

 

13

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware without regard to principles of conflicts of law thereof,
or principles of conflicts of laws of any other jurisdiction which could cause
the application of the laws of any jurisdiction other than the State of
Delaware.

 

CDK GLOBAL, INC.

 

 

Lee J. Brunz

 

Vice President, General Counsel and Secretary

 

 

 

 

 

Signature     Date

 

 

 

 

 

Print Name    